internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-106889-00 date date distributing controlled state y a b c d e f g h i j k plr-106889-00 l m n o p q r s t u v w x business a date this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated april april may may and date the information submitted for consideration is summarized below distributing is a state y company with voting and non-voting common_stock and voting and non-voting preferred_stock outstanding the stock is held by members of an extended family distributing conducts business a on the accrual_method of accounting and uses a fiscal tax_year plr-106889-00 we have received financial information indicating that distributing’s business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer wishes to separate its business a activities into two corporations because shareholders a and t disagree on how business a should be conducted t is willing to accept greater risks in the operation of business a than shareholder a this disagreement is having an adverse effect on the day-to-day operations of distributing in order to eliminate the problems generated by this situation the following transaction has been proposed i ii distributing will organize controlled as a state y accrual basis corporation with voting and non-voting common and voting and non-voting preferred_stock outstanding distributing will transfer a portion of the business a assets the controlled assets to controlled in exchange for the assumption of related liabilities and all of the controlled stock distributing will distribute all of the controlled stock to shareholder a and members of his family b through j and partnership x group a in exchange for all of their distributing stock group a shareholders will receive the same type and class of stock in controlled that they held in distributing for example shareholders who held voting common_stock in distributing would receive voting common_stock in controlled the taxpayer has made the following representations in connection with the proposed transaction a b c the fair_market_value of the controlled stock and other consideration to be received by each member of group a approximately equals the fair_market_value of the distributing stock surrendered by each member of group a in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue independently and with its own separate employees the active_conduct of its plr-106889-00 e f g h i j k l share of all of the integrated activities of business a the distribution of stock of controlled is being carried out for the following corporate business_purpose to eliminate irreconcilable differences between a and t concerning the management and operation of business a the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction other than the redemptions described in paragraph g below there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction except for the redemptions of stock of shareholders b f k l m n p q r s u v and w these redemptions will be made under the terms of agreements to redeem the shares made over ten years ago on date there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the assets transferred are subject the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_tax_credit under sec_46 has been claimed or will be claimed on the property to be transferred to controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length m no two parties to the transaction are investment companies as defined in sec_368 and iv plr-106889-00 n o distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p neither the existing distributing preferred_stock nor the controlled preferred_stock to be issued is sec_306 stock as defined within sec_306 of the code based solely on the information submitted and the representations set forth above we hold as follows the transfer by distributing to controlled of the controlled assets solely in exchange for all of the stock of controlled as described above followed by the distribution of all of the controlled stock to group a in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of controlled assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the controlled assets will include the period during which these assets were held by distributing sec_1223 group a will not recognize gain_or_loss and no amount will be included in the income of group a upon the receipt of the controlled stock in exchange for all of their distributing stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_361 plr-106889-00 the basis that each member of group a will receive in its controlled stock will equal the aggregate basis of its distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by each member of group a will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion was requested and no opinion is expressed about the redemptions described in paragraph g above additionally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to your authorized representative pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
